In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-395 CR

NO. 09-05-396 CR

____________________


RICKEY LENN GUILLORY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 95405 and 95406




MEMORANDUM OPINION
	Rickey Lenn Guillory was convicted of the felony offense of theft in Cause Nos.
95405 and 95406.  Guillory filed notice of appeal on August 26, 2005.  In each case, the
trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case, and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided to the
Court of Appeals by the district clerk.
	On September 7, 2005, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								       STEVE McKEITHEN
									    Chief Justice

Opinion Delivered November 16, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.